Citation Nr: 0508316	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which continued a 10 percent evaluation for the 
veteran's hypertension.

When the veteran's case was before the Board in June 2004 it 
was remanded for additional development and adjudication.  
The case was returned to the Board in February 2005 for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  

The Board's June 2004 remand directed, in part, that the RO 
should obtain from the veteran the names and addresses of all 
medical care providers who treated him for hypertension, and 
that those records should be obtained and associated with the 
claims folder.  In June 2004, the veteran informed VA that 
all of his records were located at the Dorn VAMC.  The 
veteran was afforded a VA examination to assess his 
hypertension.  Such an examination was carried out in August 
2004.  The examiner indicated that he had reviewed 10 
documented blood pressure measurements from January to June 
2004, which suggests that the veteran has undergone recent, 
regular treatment in the VA system.  However, the most recent 
VA treatment records in the claims folders date to 2001.  The 
Board therefore concludes that all VA outpatient treatment 
records have not been obtained and associated with the claims 
folder.  .

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all records 
pertaining to treatment of the veteran 
from the VA Medical Center in Columbia, 
South Carolina for the period since 
February 2001.  Such records should be 
associated with the record, and if any 
records cannot be located, a notation 
should be made in the file.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include an additional VA 
examination if deemed necessary based 
upon any new evidence received.

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




